The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 24, 2014

                                      No. 04-13-00505-CR

                                Christopher G. CARRINGTON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008CR8418A
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER
         The State’s brief was originally due to be filed on March 20, 2014. The State’s first
motion for extension of time was granted, extending the deadline for filing the brief to April 21,
2014. On April 22, 2014, the State filed a motion requesting an additional extension of time to
file the brief until May 21, 2014, for a total extension of sixty days. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE STATE WILL BE
GRANTED. The State’s brief must be filed by May 21, 2014.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court